internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b03-plr-134322-02 date date legend distributing controlled state n a b c d business y plr-134322-02 year w x y z dear we respond to a letter dated date requesting rulings on the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated august september and date the information submitted for consideration is summarized below distributing is a state n corporation that uses the cash_method_of_accounting distributing has w shares of voting common_stock outstanding which are owned by a x shares b y shares approximately dollar_figure percent and c a_trust z shares a is the of distributing’s founder and the of d d is the sole income_beneficiary of c and the only child of distributing’s founder controlled will be a state n corporation to be formed to effectuate the proposed transaction controlled will use the cash_method_of_accounting distributing has been engaged in business y since year distributing has provided financial information that indicates that distributing has had gross_receipts and operating_expenses representative of the active_conduct of business y for each of the past years due to disagreements between a and d over the basic policies of management and business practices of business y and as a result of a contingent settlement agreement reached in a lawsuit between a and d it is proposed to divide distributing’s business_assets and liabilities so that a and d as sole income_beneficiary of c may go their separate ways accordingly the following transaction has been proposed i distributing will transfer to controlled a portion of its assets in exchange for shares of controlled stock and controlled’s assumption of a portion of distributing’s liabilities plr-134322-02 ii distributing will then distribute all shares of controlled stock to c in exchange for all of its z shares of distributing stock the taxpayers have made the following representations in connection with the proposed transaction a b c d e f g h the fair_market_value of the stock of controlled received by c will be approximately equal to the fair_market_value of the distributing stock to be surrendered by c in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the years of financial information submitted on behalf of distributing is representative of the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statement submitted following the transaction distributing and controlled each will continue independently and with its separate employees the active_conduct of its share of all of the integrated activities of the business conducted by distributing prior to the consummation of the transaction except that b will serve in a ministerial capacity for both corporations the distribution of the stock of controlled is being carried out for the following corporate business_purpose to resolve shareholder disputes and different management plans and to comply with a settlement agreement resulting from a lawsuit between a and d the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose distributing is not an s_corporation within the meaning of sec_1361 of the internal_revenue_code and there is no plan or intention by distributing or controlled to make an s election pursuant to sec_1362 there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction plr-134322-02 i j k l m n o p there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed as determined under sec_357 by controlled the liabilities assumed as determined under sec_357 in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred no property is being transferred between distributing and controlled upon which any investment_credit determined under sec_46 has been or will be claimed distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote or stock possessing percent or more of the total value of all classes of stock of distributing or controlled plr-134322-02 based solely on the information submitted and on the representations set forth above we hold as follows the transfer by distributing to controlled of assets in exchange for the stock of controlled and the assumption_of_liabilities followed by the distribution of all of the stock of controlled to c in exchange for all of the stock of distributing owned by c will qualify as a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of assets to controlled in exchange for the stock of controlled and the assumption_of_liabilities sec_361 and sec_357 no gain_or_loss will be recognized by controlled upon the receipt of the assets in exchange for the stock of controlled sec_1032 the basis of the assets received by controlled will be the same as the basis of such assets in the hands of distributing immediately before their transfer to controlled sec_362 the holding_period of the assets transferred to controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by distributing upon the distribution of all of the stock of controlled to c in exchange for all of c’s stock in distributing sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of c upon receipt of the controlled stock in exchange for c’s distributing stock sec_355 the basis of the controlled stock in the hands of c will be the same as the basis of the distributing stock surrendered by c in exchange therefor sec_358 the holding_period of the controlled stock received by c will include the holding_period of the distributing stock surrendered in exchange therefor provided such stock is held as a capital_asset on the date of the transaction sec_1223 plr-134322-02 as provided in sec_312 following the distribution of the stock of controlled proper allocation of earnings_and_profits will be made between distributing and controlled in accordance with sec_1_312-10 of the income_tax regulations we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the about rulings the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayers and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated pursuant to the power_of_attorney on file in this office a copy of this letter has been sent to the taxpayer’s authorized representative sincerely yours ken cohen senior technician reviewer branch office of associate chief_counsel corporate
